Title: Joseph Coppinger to Thomas Jefferson, 6 April 1815
From: Coppinger, Joseph
To: Jefferson, Thomas


            
              Sir  New York 6th April 1815.
              It is now about fifteen years ago, since I did myself the honor of Addressing you on the subject of naturalization being then only Just arrived in this Country from England. you then occupied the Presidential chair and notwithstanding your eminent station you were pleased to answer my letter with a politeness, and condescension that I shall always gratefully remember, and is now my principal inducement for laying before you a subject that I conceive to be essentially connected with the best Interests of this Country. If so it needs no other recommendation to insure your active support and consequent success The object is a subscription Brewery proposed to be established at Washington with a moderate Capital for the purpose of improving, encouraging, and extending the brewing trade of America in a way well calculated to insure this result and whilst engaged in effecting this great National purpose the experiment could not fail (under proper management) of handsomely repaying its patriotick supporters See the outlines of the Plan inclosed
              You will also find the copy of a preface proposed to be annexed to a small practical  treatise on Brewing & Malting which I have now nearly ready for the press to be entitled the American brewer In contra-distinction to the work entitled the American Distiller If it only meet a like Encouragemt I will not be without Some reward for my trouble although I can with truth declare pecuniary considerations are not exclusively my object: but principally an earnest desire to improve and encourage the Brewing trade of America, which If my view of its importance be correct whether considered in a National, commercial, or agricultural point of view, most certainly deserves the encouragement of all classes of our population, Independent of its great influence on their health and Morals—Some of the new and most useful processes intended to be given in this work are the following
              A new and better mode of Malting Indian corn by which this grain now principally devoted to the destructive purposes of the Distillery can be converted into good Malt and made a valuable addition to Brewing materials. Another is a simple, and easy process of making beer, only a week brewed, assume all the appearances of age, possessing transa transparency flavour, and above all the preserving quality so essential to good beer. A third process is makg a good and preserving beer from bran and Shorts without Malt, this Process in many situations Where Malt is not easily procured will be found useful. A fourth process peculiarly adapted to Gentlemen, farmers, and house-Keepers, as economical, and giving but little trouble is a method of brewing, and fermenting beer by close fermentation: suffering neither yeast nor feculencies to escape at the bung hole. this simple and easy process makes a transparent pungent beer, which seems to improve whilst any remains in the Cask and by no means subject to turn sour, or flat as is common with other beer. There are many other matters that I trust will be found new and useful in a work of this Kind. by the notice proposed to be given with the preface you will perceive it is contemplated to add an Accot of wine making and Tanning on an improved plan as is now practiced in France. The work will be printed with large tipe and on good Paper Price to subscribers $2.—in boards this is half the price that is asked for Morrises Small work on brewing which I trust in point of usefulness, will not bear a comparisson with the one I am now about to present the Publick. If you permit me I will have the honor of putting down your name as a Subscriber but whether permitted or not believe me with sentiments of high respect and regard
              Sir Your most Obt Hbe ServtJoseph Coppinger198 Duane StNew York
            
            
              P.S living somewhat out of the City compells me to have my letters Addressed to the house of a friend—
            
          